             Case 20-10535-MFW         Doc 48-2     Filed 08/06/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE




In re:                                              Chapter 7

DIRECTSTREAM, LLC,                                  Case No. 20-10534 (MFW)

                             Debtor.




In re:                                              Chapter 7

DIRECTSTREAM FEDERAL, LLC,                          Case No. 20-10535 (MFW)

                                                    Hearing Date: Sept. 2, 2020 at 2:00 p.m. (ET)
                             Debtor.                Obj. Deadline: August 21, 2020 at 4:00 p.m. (ET)




     NOTICE OF MOTION OF XILINX, INC. FOR AN ORDER (I) STAYING PATENT
    INFRINGEMENT ACTION PURSUANT TO SECTIONS 362(a) AND 105(a) OF THE
  BANKRUPTCY CODE OR (II) MODIFYING THE AUTOMATIC STAY AND GRANTING
                            RELATED RELIEF

        PLEASE TAKE NOTICE that today, Xilinx, Inc. (“Xilinx”) filed the Motion of Xilinx,
Inc. for an Order (I) Staying Patent Infringement Action Pursuant to Sections 362(a) and
Section 105(a) or (II) Modifying the Automatic Stay and Granting Related Relief (the
“Motion”).

       PLEASE TAKE FURTHER NOTICE that objections, if any, to approval of the Motion
must be (a) in writing; (b) filed with the Clerk of the Bankruptcy Court, 824 Market Street, 3rd
Floor, Wilmington, Delaware 19801, on or before August 21, 2020 at 4:00 p.m. (Eastern) (the
“Objection Deadline”; and (c) served as to be received on or before the Objection Deadline by
undersigned counsel to Xilinx.

        PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and timely
filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

     PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL
BE HELD ON SEPTEMBER 2, 2020, AT 2:00 P.M. (Eastern) BEFORE THE HONORABLE
MARY F. WALRATH, AT THE UNITED STATES BANKRUPTCY COURT FOR THE

                                                1
            Case 20-10535-MFW     Doc 48-2   Filed 08/06/20    Page 2 of 2




DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR, COURTROOM #4,
WILMINGTON, DELAWARE 19801.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.



Dated: August 6, 2020                 FISH & RICHARDSON P.C.

                                By: /s/ Warren K. Mabey, Jr.
                                    Warren K. Mabey, Jr. (#5775)
                                    222 Delaware Avenue, 17th Floor
                                    P.O. Box 1114 (19899)
                                    Wilmington, DE 19801
                                    Telephone: (302) 652-5070
                                    Facsimile: (302) 652-0607
                                    Email: mabey@fr.com

                                    Attorneys for Defendant,
                                    Xilinx, Inc.




                                         2
